DETAILED ACTION
This Action is responsive to the Amendment filed on 12/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 7-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2017/0103971), in view of Lee (US 2018/0259137).

Regarding claim 1, Tamura (see, e.g., FIG. 2A, FIG. 2B, FIG. 5) discloses a light emitting device comprising:
A plurality of light emitting elements 1 (i.e., 11, 12) including a first light emitting element 11 and a second light emitting element 12, each of the first light emitting 11 and the second light emitting element 12 comprising a positive electrode 1g and a negative electrode 1f at an upper face thereof, wherein each and every light emitting element 11, 12 included in the light emitting device has a peak emission wavelength in a range of 430 nm to 480 nm  (Para 0031, Para 0060, Para 0062);
an encapsulant 4 containing a second phosphor e.g., cerium-activated YAG (Para 0060-Para 0062),
Although Tamura shows substantial features of the claimed invention, Tamura fails to expressly teach a first light transmissive member disposed on the upper face of the first light emitting element and containing a first phosphor; a second light transmissive member disposed on the upper face of the second light emitting element; an encapsulant covering the first light transmissive member and the second light transmissive member, wherein the first light emitting element and the second light emitting element are configured to be independently driven, and wherein a chromaticity of light exiting from the first light transmissive member differs from a chromaticity of light exiting from the second light transmissive member. 
Lee (see, e.g., FIG. 4) discloses a first light transmissive member 120 disposed on the upper face of the first light emitting element 110 and containing a first phosphor; a second light transmissive member 220 disposed on the upper face of the second light emitting element 210; wherein the first light emitting element 110 and the second light emitting element 210 are configured to be independently driven, and wherein a chromaticity of light exiting from the first light transmissive member 120 differs from a chromaticity of light exiting from the second light 220 for the purpose of manufacturing a light emitting module capable of selectively emitting light of different colors (Para 0041, Para 0071, Para 0076, Para 0078, Para 0079). Additionally, the combination of Tamura/Lee teaches an encapsulant 4 (as taught by Tamura) covering the first light transmissive member 120 (as taught by Lee) and the second light transmissive member 220 (as taught by Lee).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and the second light transmissive members on the light emitting surfaces of the first and second light emitting elements as taught by Lee onto the light emitting surfaces of the first and second light emitting elements as described by Tamura. The motivation to combine would have been for the purpose of manufacturing a light emitting module capable of selectively emitting light of different colors (Para 0041).

Regarding claim 2, Lee (see, e.g., FIG. 4) teaches that the first phosphor e.g., within 120 (red) is a red phosphor adapted to emit red light (Para 0071).

Regarding claim 3, Tamura (see, e.g., FIG. 2A, FIG. 2B) teaches that the light emitting device 100 comprises a package having a recess e.g., cavity, and the first light emitting element 11 and the second light emitting element 12 are disposed at a bottom of the recess.

Regarding claim 4, Lee (see, e.g., FIG. 4) teaches that the second light transmissive member 220 is substantially free of phosphor (Para 0079).

Regarding claim 7, Lee (see, e.g., FIG. 4) teaches that the first light transmissive member 120 does not cover lateral faces of the first light emitting element 110, and the second light transmissive member 220 does not cover lateral faces of the second light emitting element 210.
120 / Tamura: 11, 4) is driven, and is configured to emit light having a color temperature in a range of 5000 to 6500 K when only the second light emitting element (Lee: 220 / Tamura: 12, 4) is driven (Tamura: Para 0060-Para 0062; Lee: Para 0071, Para 0076, Para 0079).

Regarding claim 9, the combination of Tamura/Lee teaches that the light emitting device is configured to emit light having a color temperature in a range of 2700 to 6500 K (Tamura: Para 0060-Para 0062 / Lee: Para 0071, Para 0076, Para 0079).

Regarding claim 10, the combination of Tamura (see, e.g., FIG. 2B) / Lee (see, e.g., FIG. 4) teaches that the first e.g., red phosphor (of Lee) and second phosphors e.g., cerium-activated YAG (of Tamura) are adapted such that light emitted from the second phosphor e.g., cerium-activated YAG (of Tamura) has a shorter wavelength than light emitted from the first phosphor e.g., red phosphor (of Lee) (Tamura: Para 0060-Para 0062 / Lee: Para 0071).

Regarding claim 14, the combination of Tamura (see, e.g., FIG. 2B) / Lee (see, e.g., FIG. 4) teaches that the first light transmissive member 120 (of Lee) does not cover lateral faces of the first light emitting element 110 (of Lee), and the second light transmissive member 220 (of Lee) does not cover lateral faces of the second light emitting element 210 (of Lee), and the first e.g., red phosphor (of Lee) and second phosphors e.g., cerium-activated YAG (of Tamura) are adapted such that light emitted from the second phosphor e.g., cerium-activated YAG (of Tamura)  has a shorter wavelength than light emitted from the first phosphor e.g., red phosphor (of Lee) (Tamura: Para 0060-Para 0061; Lee: Para 0071).
e.g., FIG. 4) teaches that the first phosphor e.g., red phosphor is a red phosphor adapted to emit red light, and the first light transmissive member 120 does not cover lateral faces of the first light emitting element 110, and the second light transmissive member 220 does not cover lateral faces of the second light emitting element 210 (Para 0071).

Regarding claim 16, Lee (see, e.g., FIG. 4) teaches that the second light transmissive member 220 is substantially free of phosphor, and the first light transmissive member 120 does not cover lateral faces of the first light emitting element 110, and the second light transmissive member 220 does not cover lateral faces of the second light emitting element 210 (Para 0079).

Regarding claim 17, the combination of Tamura (see, e.g., FIG. 2B) / Lee (see, e.g., FIG. 4) teaches that the first light transmissive member 120 (of Lee) does not cover lateral faces of the first light emitting element 110 (of Lee), and the second light transmissive member 220 (of Lee) does not cover lateral faces of the second light emitting element 210 (of Lee), and the light emitting device is configured to emit light having a color temperature in a range of 2700 to 3000 K when only the first light emitting element [Lee: 120 / Tamura: 11, 4] is driven, and is configured to emit light having a color temperature in a range of 5000 to 6500 K when only the second light emitting element [Lee: 220 / Tamura: 12, 4] is driven (Tamura: Para 0060-Para 0062 / Lee: Para 0071, Para 0076, Para 0079).

Regarding claim 19, the combination of Tamura (see, e.g., FIG. 2B) / Lee (see, e.g., FIG. 4) teaches that the second light transmissive member 220 (of Lee) is substantially free of phosphor, the first light transmissive member 120 (of Lee) does not cover lateral faces of the first light emitting element 110 (of Lee), and the second light transmissive member 220 (of Lee) does 210 (of Lee), and the first e.g., red phosphor (of Lee) and second phosphors e.g., cerium-activated YAG (of Tamura) are adapted such that light emitted from the second phosphor e.g., cerium-activated YAG (of Tamura) has a shorter wavelength than light emitted from the first phosphor e.g., red phosphor (of Lee) (Tamura: Para 0060-Para 0062 / Lee: Para 0071, Para 0079).

Regarding claim 20, the combination of Tamura (see, e.g., FIG. 2B) / Lee (see, e.g., FIG. 4) teaches that the first phosphor e.g., red phosphor within 120 (of Lee) is a red phosphor adapted to emit red light, the second light transmissive member 220 (of Lee) is substantially free of phosphor, the first light transmissive member 120 (of Lee) does not cover lateral faces of the first light emitting element 110 (of Lee), and the second light transmissive member 220 (of Lee) does not cover lateral faces of the second light emitting element 210 (of Lee), and the first e.g., red phosphor (of Lee) and second phosphors e.g., cerium-activated YAG (of Tamura)  are adapted such that light emitted from the second phosphor e.g., cerium-activated YAG (of Tamura) has a shorter wavelength than light emitted from the first phosphor e.g., red phosphor (of Lee) (Tamura: Para 0060-Para 0062 / Lee: Para 0071, Para 0079).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2017/0103971), in view of Lee (US 2018/0259137), and further in view of Ichihara (US 2015/0349224).

Regarding claim 11, although Tamura show substantial features of the claimed invention, Tamura fail to expressly teach a first lead, a second lead, and a third lead, wherein the first light emitting element and the second light emitting element are disposed on an upper face of the first lead.
Ichihara (see, e.g., FIG. 4A) discloses a first lead 13, a second lead 12, and a third lead 11, wherein the first light emitting element 21 and the second light emitting element 22 are 13 for the purpose of manufacturing a light emitting device comprising light emitting elements capable of being individually driven (Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first lead, the second lead, and the third lead of Ichihara onto which the first light emitting element and the second light emitting element described by Tamura are disposed. The motivation to combine would have been for the purpose of manufacturing a light emitting device comprising light emitting elements capable of being individually driven (Para 0033).
	
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2017/0103971), in view of Lee (US 2018/0259137), and further in view of Alpert (US 2010/0244740), in view of Ishimori (US 2012/0169968).

Regarding claim 13, although Tamura/Lee show substantial features of the claimed invention, Tamura/Lee fail to expressly teach that the first light transmissive member and the second light transmissive member have upper faces that are entirely curved.
Alpert (see, e.g., FIG. 16) teaches that the first light transmissive member 24 (e.g., positioned on LED 22) and the second light transmissive member 24 (e.g., positioned on LED 26) have upper faces that are entirely curved (Para 0060, Para 0061). Ishimori, on the other hand, teaches that a wavelength converting layer with a hemispherical dome shape provides a superior light distribution property to the light emitting device (Para 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entirely curved surfaces of the first and second light transmissive members of Alpert/Ishimori to the first and second light transmissive members of Tamura/Lee for the purpose of providing a superior light distribution property to the light emitting device (Ishimori: Para 0086).

e.g., FIG. 4) teaches that the first light transmissive member 120 does not cover lateral faces of the first light emitting element 110, and the second light transmissive member 220 does not cover lateral faces of the second light emitting element 210.
However, Lee fails to expressly teach that the first light transmissive member and the second light transmissive member have upper faces that are entirely curved.
Alpert (see, e.g., FIG. 16) teaches that the first light transmissive member 24 (e.g., positioned on LED 22) and the second light transmissive member 24 (e.g., positioned on LED 26) have upper faces that are entirely curved (Para 0060, Para 0061). Ishimori, on the other hand, teaches that a wavelength converting layer with a hemispherical dome shape provides a superior light distribution property to a light emitting device (Para 0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entirely curved surfaces of the first and second light transmissive members of Alpert/Ishimori to the first and second light transmissive members of Tamura/Lee for the purpose of providing a superior light distribution property to the light emitting device (Ishimori: Para 0086).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
01/13/2021